                             1    Aron M. Oliner (SBN: 152373)
                                  Geoffrey A. Heaton (SBN: 206990)
                             2    DUANE MORRIS LLP
                                  One Market Plaza
                             3    Spear Street Tower, Suite 2200
                                  San Francisco, California 94105-1127
                             4    Telephone: (415) 957-3000
                                  Facsimile: (415) 957-3001
                             5    Email: gheaton@duanemorris.com

                             6    Counsel for Chapter 7 Trustee
                                  E. LYNN SCHOENMANN
                             7

                             8                               UNITED STATES BANKRUPTCY COURT

                             9                               NORTHERN DISTRICT OF CALIFORNIA

                            10                                       SAN FRANCISCO DIVISION

                            11    In re                                                 Case No. 21-30299 DM
                            12    ACEH CAPITAL, LLC,                                    Chapter 7
                            13                         Debtor.                          DECLARATION OF GEOFFREY A.
                                                                                        HEATON IN SUPPORT OF
                            14                                                          APPLICATION FOR ENTRY OF ORDER
                                                                                        BY DEFAULT RE NOTICE OF MOTION
                            15                                                          AND MOTION OF TRUSTEE TO
                                                                                        REJECT LEASE OF
                            16                                                          NON-RESIDENTIAL REAL PROPERTY
                                                                                        LOCATED AT 1650 BOREL PLACE,
                            17                                                          STE. 105, SAN MATEO, CALIFORNIA
                                                                                        ON 24 HOURS’ NOTICE PURSUANT TO
                            18                                                          B.L.R. 6006-1(b)
                            19                                                          [No Hearing Set]
                            20

                            21              I, Geoffrey A. Heaton, declare:

                            22              I am an attorney at law duly licensed to practice before this Court and am special counsel

                            23    in the law firm of Duane Morris LLP, counsel to E. Lynn Schoenmann, chapter 7 trustee

                            24    (“Trustee”). If called upon to testify as to the matters set forth herein, I could and would

                            25    competently testify thereto as these matters are personally known to me to be true. As to those

                            26    matters stated as information and belief, I would competently testify as to those matters as I

                            27    believe them to be true.

                            28
D UANE M O RRIS             LLP   DM3\7703502.1                                     1
   S A N F RA N C I S C O
                                  HEATON DECL. ISO APP FOR ENTRY OF ORDER RE NOT & MOT TO REJECT LEASE OF NON-RESIDENTIAL
                        Case:        REAL PROPERTY
                                  21-30299          (1650 BOREL
                                             Doc# 14-1          PLACE,
                                                            Filed:     STE. 105,Entered:
                                                                   05/27/21     SAN MATEO, CALIFORNIA)
                                                                                         05/27/21      - CASE NO.
                                                                                                  13:55:55    Page21-30299
                                                                                                                      1 of DM
                                                                              19
                             1              1.     ACEH Capital, LLC (“Debtor”) filed a voluntary petition for relief under

                             2    Chapter 7 of the Bankruptcy Code on April 21, 2021. The Trustee is the duly appointed,

                             3    qualified and acting chapter 7 trustee of the Debtor’s bankruptcy estate.

                             4              2.     On May 25, 2021, I caused my office to serve the Debtor’s lessor, Borel Place

                             5    Associates (“Lessor”), with a Notice of Motion and Motion of Trustee to Reject Lease of

                             6    Non-Residential Real Property Located at 1650 Borel Place, Ste. 105, San Mateo, California, on

                             7    24 Hours’ Notice Pursuant to B.L.R. 6006-1(b) (the “Motion”)

                             8              3.     My office served the Lessor with the Motion via Federal Express overnight

                             9    delivery.

                            10              4.     In addition, my office contacted the Lessor, verified the Lessor’s email address

                            11    with someone at the Lessor’s business, and served a copy of the Motion on the Lessor by email

                            12    (borelplace@yahoo.com).

                            13              5.     The Motion was also served on Debtor’s counsel, counsel for the United States

                            14    Trustee and any other parties receiving electronic notice through ECF.

                            15              6.     A true and correct copy of the Motion, together with certificate of service and

                            16    confirmation of electronic filing, is attached hereto as Exhibit A. Pursuant to the terms of the

                            17    Notice, the Court may act upon 24 hours’ notice to the other party to the lease.

                            18              7.     No notice of objection to the rejection or request for hearing has been received by

                            19    counsel for the Trustee, Duane Morris LLP, and more than 24 hours have elapsed since the

                            20    Notice was served.

                            21              I declare under penalty of perjury under the laws of the United States of America that the

                            22    foregoing is true and correct, and that this declaration was executed on May 27, 2021 at San

                            23    Francisco, California.

                            24                                                    /s/ Geoffrey A. Heaton (SBN 206990)
                                                                                  GEOFFREY A. HEATON
                            25

                            26

                            27

                            28
D UANE M O RRIS             LLP   DM3\7703502.1                                     2
   S A N F RA N C I S C O
                                  HEATON DECL. ISO APP FOR ENTRY OF ORDER RE NOT & MOT TO REJECT LEASE OF NON-RESIDENTIAL
                        Case:        REAL PROPERTY
                                  21-30299          (1650 BOREL
                                             Doc# 14-1          PLACE,
                                                            Filed:     STE. 105,Entered:
                                                                   05/27/21     SAN MATEO, CALIFORNIA)
                                                                                         05/27/21      - CASE NO.
                                                                                                  13:55:55    Page21-30299
                                                                                                                      2 of DM
                                                                             19
                  EXHIBIT A
Case: 21-30299   Doc# 14-1   Filed: 05/27/21   Entered: 05/27/21 13:55:55   Page 3 of
                                         19
                             1    Aron M. Oliner (SBN: 152373)
                                  Geoffrey A. Heaton (SBN: 206990)
                             2    DUANE MORRIS LLP
                                  One Market Plaza
                             3    Spear Street Tower, Suite 2200
                                  San Francisco, California 94105-1127
                             4    Telephone: (415) 957-3000
                                  Facsimile: (415) 957-3001
                             5    Email: gheaton@duanemorris.com

                             6    Counsel for Chapter 7 Trustee
                                  E. LYNN SCHOENMANN
                             7

                             8                             UNITED STATES BANKRUPTCY COURT

                             9                            NORTHERN DISTRICT OF CALIFORNIA

                            10                                    SAN FRANCISCO DIVISION

                            11    In re                                               Case No. 21-30299 DM
                            12    ACEH CAPITAL, LLC,                                  Chapter 7
                            13                       Debtor.                          NOTICE OF MOTION AND MOTION OF
                                                                                      TRUSTEE TO REJECT LEASE OF
                            14                                                        NON-RESIDENTIAL REAL PROPERTY
                                                                                      LOCATED AT 1650 BOREL PLACE,
                            15                                                        STE. 105, SAN MATEO, CALIFORNIA
                                                                                      ON 24 HOURS’ NOTICE PURSUANT TO
                            16                                                        B.L.R. 6006-1(b)
                            17                                                        [No Hearing Set]
                            18

                            19

                            20    TO: LESSOR BOREL PLACE ASSOCIATES, THE DEBTOR AND THE OFFICE OF
                                  THE UNITED STATES TRUSTEE:
                            21

                            22                                                 NOTICE

                            23              NOTICE IS HEREBY GIVEN that E. Lynn Schoenmann (“Trustee”), trustee of the

                            24    above-captioned estate, hereby moves the Court for authority to reject a certain unexpired

                            25    non-residential real property lease, as described in further detail below. Pursuant to Bankruptcy

                            26    Local Rule of the United States Bankruptcy Court for the Northern District of California

                            27    (“B.L.R.”) 6006-1(b):

                            28
D UANE M O RRIS             LLP
                                  DM3\7690952.1                                   1
   S A N F RA N C I S C O
                                   NOTICE AND MOTION TO REJECT LEASE OF NON-RESIDENTIAL REAL PROPERTY
                        Case: 21-30299 (1650
                                        Doc#BOREL
                                             14-1 PLACE,
                                             12 Filed:
                                                   Filed: STE.
                                                       05/25/21105, SAN
                                                          05/27/21      MATEO,
                                                                     Entered:
                                                                       Entered: CA) - CASE
                                                                              05/25/21
                                                                                05/27/21   NO. 21-30299
                                                                                        10:05:53
                                                                                          13:55:55  PageDM1 of
                                                                                                      Page  4 of
                                                                                                               3
                                                                          19
                             1              “[A] Chapter 7 trustee may move to reject an unexpired lease of

                             2              nonresidential real property where the debtor is the tenant on 24 hours

                             3              notice given only to the other party to the lease, and such motions will

                             4              normally be considered by the Court without a hearing.” (emphasis added).

                             5              See also B.L.R. 9014-1(d)(2). For further information regarding the foregoing, please

                             6    contact counsel for the Trustee at the address shown above.

                             7                                            RELIEF SOUGHT

                             8              Pursuant to 11 U.S.C. § 365, the Trustee seeks authority to reject on 24 hours’ notice to

                             9    the captioned debtor’s lessor, Borel Place Associates (“Lessor”), the real property lease

                            10    described below.

                            11                                   BACKGROUND AND ARGUMENT

                            12              ACEH Capital, LLC (“Debtor”) filed a voluntary petition for relief under Chapter 7 of

                            13    the Bankruptcy Code on April 21, 2021. The Trustee is the duly appointed, qualified and acting

                            14    chapter 7 trustee of the Debtor's bankruptcy estate. Among the property of the estate is a

                            15    non-residential real property lease pertaining to certain non-residential real property commonly

                            16    known as 1650 Borel Place, Ste. 105, San Mateo, California. The Debtor’s representative stated

                            17    that the Debtor does not have a copy of the subject lease. What the Trustee knows of the lease

                            18    comes from the Debtor’s Schedule G [Doc# 1], which states that the “[l]ease was believed to be

                            19    renewed for 5 years in 2018[.]” The Trustee has no further information about the lease, save for

                            20    the name and address of the landlord, as listed in Schedule G.

                            21              The Trustee has determined, in the exercise of her reasonable business judgment, that the

                            22    Lease is burdensome to the administration of this Chapter 7 bankruptcy estate. Accordingly, the

                            23    Trustee believes that it is in the best interests of the estate to reject the Lease effective

                            24    immediately.

                            25    ///

                            26    ///

                            27    ///

                            28
D UANE M O RRIS             LLP
                                  DM3\7690952.1                                     2
   S A N F RA N C I S C O
                                   NOTICE AND MOTION TO REJECT LEASE OF NON-RESIDENTIAL REAL PROPERTY
                        Case: 21-30299 (1650
                                        Doc#BOREL
                                             14-1 PLACE,
                                             12 Filed:
                                                   Filed: STE.
                                                       05/25/21105, SAN
                                                          05/27/21      MATEO,
                                                                     Entered:
                                                                       Entered: CA) - CASE
                                                                              05/25/21
                                                                                05/27/21   NO. 21-30299
                                                                                        10:05:53
                                                                                          13:55:55  PageDM2 of
                                                                                                      Page  5 of
                                                                                                               3
                                                                            19
                             1              WHEREFORE, for all the foregoing and proper purposes, the Trustee respectfully

                             2    requests that this Court make and enter its order granting this motion.

                             3

                             4    Dated: May 25, 2021                            DUANE MORRIS LLP
                             5
                                                                                 By: /s/ Geoffrey A. Heaton (206990)
                             6                                                        Geoffrey A. Heaton
                                                                                      Counsel for Chapter 7 Trustee
                             7                                                        E. LYNN SCHOENMANN
                             8

                             9

                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
D UANE M O RRIS             LLP
                                  DM3\7690952.1                                    3
   S A N F RA N C I S C O
                                   NOTICE AND MOTION TO REJECT LEASE OF NON-RESIDENTIAL REAL PROPERTY
                        Case: 21-30299 (1650
                                        Doc#BOREL
                                             14-1 PLACE,
                                             12 Filed:
                                                   Filed: STE.
                                                       05/25/21105, SAN
                                                          05/27/21      MATEO,
                                                                     Entered:
                                                                       Entered: CA) - CASE
                                                                              05/25/21
                                                                                05/27/21   NO. 21-30299
                                                                                        10:05:53
                                                                                          13:55:55  PageDM3 of
                                                                                                      Page  6 of
                                                                                                               3
                                                                           19
                             1    Aron M. Oliner (SBN: 152373)
                                  Geoffrey A. Heaton (SBN: 206990)
                             2    DUANE MORRIS LLP
                                  One Market Plaza
                             3    Spear Street Tower, Suite 2200
                                  San Francisco, CA 94105-1127
                             4    Telephone: (415) 957-3000
                                  Facsimile: (415) 957-3001
                             5    Email: gheaton@duanemorris.com

                             6    Attorneys for Chapter 7 Trustee
                                  E. LYNN SCHOENMANN
                             7

                             8                                 UNITED STATES BANKRUPTCY COURT
                             9                                 NORTHERN DISTRICT OF CALIFORNIA
                            10                                         SAN FRANCISCO DIVISION
                            11    In re                                                    Case No. 21-30299 DM
                            12    ACEH Capital, LLC,                                       Chapter 7
                            13                                                             CERTIFICATE OF SERVICE
                                                     Debtor.
                            14                                                             [NO HEARING REQUIRED]
                            15

                            16          I am a citizen of the United States, over the age of 18 years, and not a party to or interested in

                            17    the within entitled cause. I am an employee of Duane Morris LLP and my business address is

                            18    One Market Plaza, Spear Street Tower, Suite 2200, San Francisco, California 94105-1127. I am

                            19    readily familiar with the business practice for collection and processing of correspondence for

                            20    mailing and for transmitting documents by U.S. Mail, FedEx, fax, email, courier and other

                            21    modes. On May 25, 2021, I served the following document:

                            22          •    NOTICE OF MOTION AND MOTION OF TRUSTEE TO REJECT LEASE OF
                                             NON-RESIDENTIAL REAL PROPERTY LOCATED AT 1650 BOREL PLACE,
                            23               STE. 105, SAN MATEO, CALIFORNIA ON 24 HOURS’ NOTICE PURSUANT TO
                                             B.L.R. 6006-1(b)
                            24
                                  _X_       ELECTRONICALLY: I hereby certify that on the below date, I electronically filed the
                            25              foregoing with the Clerk of the Court using the CM/ECF system which will send
                                            notification of such filing to the e-mail addresses denoted on the Electronic mail notice list.
                            26

                            27

                            28
D UANE M O RRIS             LLP   DM3\7695058                                          1
   S A N F RA N C I S C O
                                 COS / NOTICE AND MOTION TO REJECT LEASE OF NON-RESIDENTIAL REAL PROPERTY
                        Case: 21-30299 (1650)
                                         Doc#BOREL
                                               12-1 PLACE,
                                               14-1         STE. 150, SANEntered:
                                                     Filed: 05/27/21
                                                            05/25/21      MATEO, 05/27/21
                                                                                  CA) - CASE13:55:55
                                                                                  05/25/21   NO. 21-30299-DM
                                                                                            10:05:53    Page 7
                                                                                                             1 of
                                                                               19
                                                                               2
                             1
                                  _X_    BY OVERNIGHT DELIVERY: by placing (                the original) ( a true copy) thereof
                             2           enclosed in a sealed FedEx envelope addressed as set forth below, and placing the
                                         envelope for collection and transmittal by FedEx following my firm’s ordinary business
                             3           practices, which are that on the same day correspondence is placed for collection, it is
                                         deposited in the ordinary course of business with FedEx for overnight next business day
                             4           delivery.
                             5 _X_       BY ELECTRONIC SERVICE: Based on a court order or an agreement of the parties to
                                         accept service by e-mail or electronic transmission, I caused the document(s) to be sent to
                             6           the person(s) at the e-mail addresses listed below. I did not receive, within a reasonable
                                         time after the transmission, any electronic message or other indication that the
                             7           transmission was unsuccessful.

                             8    Borel Place Associates                               Borel Place Associates
                                  1611 Borel Place                                     Attn: Robert L. Spence, Partner
                             9    San Mateo, CA 94402                                  1611 Borel Place
                                                                                       San Mateo, CA 94402
                            10
                                  Alex Spence
                            11    Borel Place Associates
                                  Email: borelplace@yahoo.com
                            12

                            13

                            14             I declare under penalty of perjury under the laws of the United States of America that the

                            15    foregoing is true and correct and that this declaration was executed on May 25, 2021, in San

                            16    Francisco, California.

                            17
                                                                                            /s/ Deanna Micros (xxx-xx-5693)
                            18                                                                   DEANNA MICROS
                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
D UANE M O RRIS             LLP
                                  DM3\7695058                                      2
   S A N F RA N C I S C O
                                 COS / NOTICE AND MOTION TO REJECT LEASE OF NON-RESIDENTIAL REAL PROPERTY
                        Case: 21-30299 (1650)
                                         Doc#BOREL
                                               12-1 PLACE,
                                               14-1         STE. 150, SANEntered:
                                                     Filed: 05/27/21
                                                            05/25/21      MATEO, 05/27/21
                                                                                  CA) - CASE13:55:55
                                                                                  05/25/21   NO. 21-30299-DM
                                                                                            10:05:53    Page 8
                                                                                                             2 of
                                                                           19
                                                                           2
5/25/2021                                                           CANB Live Database

File a Notice:
21-30299 ACEH Capital, LLC
Type: bk                  Chapter: 7 v                                           Office: 3 (San Francisco)
Assets: n                 Judge: DM

                                                       U.S. Bankruptcy Court

                                         California Northern Bankruptcy Court

Notice of Electronic Filing

The following transaction was received from Geoffrey A. Heaton entered on 5/25/2021 at
10:05 AM PDT and filed on 5/25/2021
Case Name:             ACEH Capital, LLC
Case Number:           21-30299
Document Number: 12

Docket Text:
Notice Regarding [Notice of Motion and Motion of Trustee to Reject Lease of Non Residential
Real Property Located at 1650 Borel Place, Ste. 105, San Mateo, California on 24 Hours
Notice Pursuant to B.L.R. 6006-1(b)] Filed by Trustee E. Lynn Schoenmann (Attachments: #
(1) Certificate of Service) (Heaton, Geoffrey)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:Notice of Motion to Reject Lease on 24 Hr. Notice (1650 Borel Place,
Ste. 105, San Mateo, CA).pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1017961465 [Date=5/25/2021] [FileNumber=37291265-
0] [45330755e81482dc84dde239db3a17f5136b97ecfba1cd4a9a41863f90c479a19e
46a4583c2213419de26f0ebd3e8a83209bf5aea13bdc7963c4ceaf5dfdc550]]
Document description:Certificate of Service
Original filename:C:\fakepath\COS re Notice of Motion to Reject Lease on 24 Hr. Notice
(1650 Borel Place, Ste. 105, San Mateo, CA).pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1017961465 [Date=5/25/2021] [FileNumber=37291265-
1] [12fdfd604b3fed0438fa383aa0bf509d982b1f844374de8c3ae20b4c9f4c659f86
a0e9eda34c332656a513fbd36f2c17c641b8bbcef60a87cea35aca9077208e]]

21-30299 Notice will be electronically mailed to:

Bachecki, Crom & Co., LLP
            Case: 21-30299            Doc# 14-1          Filed: 05/27/21   Entered: 05/27/21 13:55:55   Page 9 of
https://ecf.canb.uscourts.gov/cgi-bin/Dispatch.pl?808934799127652    19                                             1/11
5/25/2021                                                            CANB Live Database

JCrom@bachcrom.com

Geoffrey A. Heaton on behalf of Trustee E. Lynn Schoenmann
gheaton@duanemorris.com, dmicros@duanemorris.com

Eric A. Nyberg on behalf of Debtor ACEH Capital, LLC
e.nyberg@kornfieldlaw.com, g.michael@kornfieldlaw.com

Office of the U.S. Trustee / SF
USTPRegion17.SF.ECF@usdoj.gov

Aron M. Oliner on behalf of Trustee E. Lynn Schoenmann
roliner@duanemorris.com, dmicros@duanemorris.com

E. Lynn Schoenmann
tteeschoenmann@earthlink.net, lschoenmann@ecf.axosfs.com

21-30299 Notice will not be electronically mailed to:

230 East Street and Avenue B, LLC
7120 Blue Hill Dr
San Jose, CA 95129,

ACEQ Investment, Inc.
7120 Blue Hill Dr
San Jose, CA 95129,

Amanda Sword
1000 W. Desert Valley Dr
San Tan Valley, AZ 85143,

Anthony L. Wade
841 W. Palmer St
Compton, CA 90220,

Bei Qin
7120 Blue Hill Dr
San Jose, CA 95129,

Borel Place Associates
1611 Borel Place
San Mateo, CA 94402

Charlene Stoller
            Case: 21-30299             Doc# 14-1          Filed: 05/27/21   Entered: 05/27/21 13:55:55   Page 10
https://ecf.canb.uscourts.gov/cgi-bin/Dispatch.pl?808934799127652   of 19                                          2/11
5/25/2021                                                            CANB Live Database

P.O. Box 976
Santa Clara, CA 95050,

Chen C. Wang
490 Las Pulgas Drive
Redwood City, CA 94062,

Chen C. Wang & Victoria Wang
490 Las Pulgas Drive
Redwood City, CA 94062,

Chrisanne Huynh
663 High Glen Drive
San Jose, CA 95133,

Christopher R. Arnold
4818 Hersholt AVe
Long Beach, CA 90808

David Gold
6571 Camden Ave
Los Gatos, CA 95032

Equity Trust Company, Custodian
FBO Cornelia Espejo Yap,IRA
5601 Los Pueblos Way
Sacramento, CA 95835

Equity Trust Company, Custodian
FBO Roselyne Genin IRA
P.O. Box 51591
Palo Alto, CA 94303-0712
,

Hurricane Electric
48233 Warm Springs Blvd
Fremont, CA 94539,

IRA Services, Trust Company
FBO Abdul Khan, IRA
15 Anton Court
Sacramento, CA 95835
,

            Case: 21-30299             Doc# 14-1          Filed: 05/27/21   Entered: 05/27/21 13:55:55   Page 11
https://ecf.canb.uscourts.gov/cgi-bin/Dispatch.pl?808934799127652   of 19                                          3/11
5/25/2021                                                            CANB Live Database

IRA Services, Trust Company
FBO Alba Garcia, IRA
423 Hillcrest St
El Segundo, CA 90245
,

IRA Services, Trust Company
FBO Ana Maria Duran Hernandez, IRA
1678 Norval Street
Pomona, CA 91766
,

IRA Services, Trust Company
FBO Barbara Ann Harvey IRA
1438 Pinehurst Drive
San Jose, CA 95118
,

IRA Services, Trust Company
FBO Barbara Thompson, IRA
P.O. Box 2550
Placerville, CA 95667
,

IRA Services, Trust Company
FBO Brian Babcock, IRA
3346 Woodside Lane
San Jose, CA 95121-1246
,

IRA Services, Trust Company
FBO Ci Zhou, IRA
1669 Cowper St
Palo Alto, CA 94301
,

IRA Services, Trust Company
FBO Dan Villamil, IRA
32804 N. The Old Rd
Castaic, CA 91384
,

IRA Services, Trust Company
FBO Darlena Wade-Williams, IRA
            Case: 21-30299             Doc# 14-1          Filed: 05/27/21   Entered: 05/27/21 13:55:55   Page 12
https://ecf.canb.uscourts.gov/cgi-bin/Dispatch.pl?808934799127652   of 19                                          4/11
5/25/2021                                                            CANB Live Database

2006 W. Ave K-4
Lancaster, CA 93536
,

IRA Services, Trust Company
FBO Dolores B. Taylor, IRA
32 Dana Point Ave
Ventura, CA 93004
,

IRA Services, Trust Company
FBO Emelyne Sablan, IRA
4862 Sevilla Way
Carlsbad, CA 92008
,

IRA Services, Trust Company
FBO Frank Chan IRA
962 Broadleaf Lane
San Jose, CA 95128
,

IRA Services, Trust Company
FBO Franklin Bernhoft,, IRA
2363 Woodlake Circle
Lodi, CA 95242
,

IRA Services, Trust Company
FBO Ingrid Olivia, IRA
9613 Rosecrans Ave
Bellflower, CA 90706
,

IRA Services, Trust Company
FBO Janet Hessing, IRA
2170 Santa Croce Drive
Livermore, CA 94550
,

IRA Services, Trust Company
FBO Jason Datoc, IRA
2466 Brenning Dr,
San Jose, CA 95111,
            Case: 21-30299             Doc# 14-1          Filed: 05/27/21   Entered: 05/27/21 13:55:55   Page 13
https://ecf.canb.uscourts.gov/cgi-bin/Dispatch.pl?808934799127652   of 19                                          5/11
5/25/2021                                                            CANB Live Database



IRA Services, Trust Company
FBO Jeffrey Hocker, IRA
1025 Cortez Ave
Burlingame, CA 94010

IRA Services, Trust Company
FBO John Applegate, IRA
604 Mountain View Ave
Belmont, CA 94002-2533
,

IRA Services, Trust Company
FBO John Kenneth Logie, IRA
1600 Lakeshore Ave, Apt 1010
Oakland, CA 94606
,

IRA Services, Trust Company
FBO Jose Mendosa, IRA
2310 S. Greenville St
Santa Ana, CA 92704
,

IRA Services, Trust Company
FBO Kai Lai, IRA
801 San Marcos
Fremont, CA 94539
,

IRA Services, Trust Company
FBO Kathleen Marie Farrell, IRA
2833 Camino Del Rey
San Jose, CA 95132
,

IRA Services, Trust Company
FBO Kendra Imbori-Sanchez, IRA
400 Dorrance Rd
Boulder Creek, CA 95006
,

IRA Services, Trust Company
FBO Lance Gaylord Goree, IRA
            Case: 21-30299             Doc# 14-1          Filed: 05/27/21   Entered: 05/27/21 13:55:55   Page 14
https://ecf.canb.uscourts.gov/cgi-bin/Dispatch.pl?808934799127652   of 19                                          6/11
5/25/2021                                                            CANB Live Database

1971 Junction Drive
Concord, CA 94518
,

IRA Services, Trust Company
FBO Laura S. Rivera IRA
19204 Redford Lane
Huntington Beach, CA 92648
,

IRA Services, Trust Company
FBO Lindo Payumo,, IRA
4062 Shaker Rum Circle
Fairfield, CA 94533
,

IRA Services, Trust Company
FBO Lorraine Chacon, IRA
P.O. Box 2268
Mission Viejo, CA 92690
,

IRA Services, Trust Company
FBO Lutricia Carter, IRA
1104 Woodview D
Leander, TX 78641
,

IRA Services, Trust Company
FBO Michelle Hinckley, IRA
1238 W. 11th St
San Pedro, CA 90731
,

IRA Services, Trust Company
FBO Mingyue Li, , IRA
36961 Newark Blvd, #B
Newark, CA 94560
,

IRA Services, Trust Company
FBO Nancy Ferguson, IRA
1235 W. 76th Street
Los Angeles, CA 90044,
            Case: 21-30299             Doc# 14-1          Filed: 05/27/21   Entered: 05/27/21 13:55:55   Page 15
https://ecf.canb.uscourts.gov/cgi-bin/Dispatch.pl?808934799127652   of 19                                          7/11
5/25/2021                                                            CANB Live Database



IRA Services, Trust Company
FBO Ninette Maass, IRA
16201 Camino Del Sol
Los Gatos, CA 95032
,

IRA Services, Trust Company
FBO Oscar Alvarez, IRA
3863 Harlequin Terrace
Fremont, CA 94555,

IRA Services, Trust Company
FBO Robert A. Mann, IRA
P.O. Box 216
Carnelian Bay, CA 96140,

IRA Services, Trust Company
FBO Rose Camarena, IRA
4199 Georgia Ave, #4
San Mateo, CA 94403
,

IRA Services, Trust Company
FBO Rose V. DeSanto, IRA
8145 College Ave
Whittier, CA 90605
,

IRA Services, Trust Company
FBO Sanjay Saxena IRA
200 Little Foot Drive
Fremont, CA 94539,

IRA Services, Trust Company
FBO Selam Berayes, IRA
7864 Dickens Way
Gilroy, CA 95020
,

IRA Services, Trust Company
FBO Stephanie L. Zierhut, IRA
41 Marine View Drive
Camarillo, CA 93010
            Case: 21-30299             Doc# 14-1          Filed: 05/27/21   Entered: 05/27/21 13:55:55   Page 16
https://ecf.canb.uscourts.gov/cgi-bin/Dispatch.pl?808934799127652   of 19                                          8/11
5/25/2021                                                            CANB Live Database

,

IRA Services, Trust Company
FBO Stephen C. Carpenter, IRA
67 St. Thomas Ct
Pleasant Hill, CA 94523
,

IRA Services, Trust Company
FBO Terrance Wright, IRA
1805 N. Vallejo Way
Upland, CA 91784
,

IRA Services, Trust Company
FBO Thomas Wayne Anderson, IRA
P.O. Box 60096
Sunnyvale, CA 94088-0096,

IRA Services, Trust Company
FBO Vilma A. Salazar, IRA
3028 W. 77th St
Inglewood, CA 90305
,

IRA Services, Trust Company
FBO Wayne Zickefoose, IRA
541 N. Fairhaven St
Anaheim, CA 92801
,

IRA Services, Trust Company
FBO William Thomas, IRA
P.O. Box 3464
La Habra, CA 90632
,

IRA Services, Trust Company
FBO Winnie Lee, IRA
2987 Mariposa Drive
Burlingame, CA 94010
,

IRA Services, Trust Company
            Case: 21-30299             Doc# 14-1          Filed: 05/27/21   Entered: 05/27/21 13:55:55   Page 17
https://ecf.canb.uscourts.gov/cgi-bin/Dispatch.pl?808934799127652   of 19                                          9/11
5/25/2021                                                            CANB Live Database

FBOCorinne Conrad, IRA
6937 Schilling Ave
San Diego, CA 92126
,

IRA Services, Trust Company
FBOJan M. Garin, IRA
3529 Springer Rd
Placerville, CA 95667
,

James McCarthy
1600 Webster St, Unit 301
San Francisco, CA 94115
,

Jenny Chiang
9050 E. Whitmore St
Rosemead, CA 91770
,

John Sword
1000 W. Desert Valley Dr
San Tan Valley, AZ 85143
,

Abdul Khan
15 Anton Court
Sacramento, CA 95835

Kuang-Yu Chen
20489 Chalet Lane
Saratoga, CA 95070
,

Lin Huang Family Trust
7522 Tiptoe Lane
Cupertino, CA 95014
,

Debra A. Longenbaugh
5117 #5 W. Wooley Rd
Oxnard, CA 93035,

            Case: 21-30299             Doc# 14-1          Filed: 05/27/21   Entered: 05/27/21 13:55:55   Page 18
https://ecf.canb.uscourts.gov/cgi-bin/Dispatch.pl?808934799127652   of 19                                          10/11
5/25/2021                                                            CANB Live Database

Margaret Evonne Wright
155 E. Louis Way
Tempe, AZ 85284
,

Mary Margaret Loehr
3321 Dehesa Road, #90
El Cajon, CA 92019
,

Monlian W. Chen
2119 San Rafael Ave
Santa Clara, CA 95051
,

Richard Leong Jr
24532 Via Tonada
Lake Forest, CA 92630
,

Salvador Meza, Jr.
5462 Laura Drive
San Jose, CA 95124
,

Suni Yang Hsieh
16917 Royalview Road
Burlingame, CA 94010
,

Sunriser Landcore Investments
Hesam Tooloee
1179 Oakmont Dr, #1
Walnut Creek, CA 94595,

Whitney Boyle Wright
155 E. Louis Way
Tempe, AZ 85284
,




            Case: 21-30299             Doc# 14-1          Filed: 05/27/21   Entered: 05/27/21 13:55:55   Page 19
https://ecf.canb.uscourts.gov/cgi-bin/Dispatch.pl?808934799127652   of 19                                          11/11
